Citation Nr: 1029279	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, claimed as chronic obstructive pulmonary disease 
(COPD) due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1950 to December 1953.  

This claim came before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2009.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in October 
2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic respiratory 
disability secondary to asbestos exposure.  

2.  A chronic respiratory disability was not manifest during 
service and is not related to service.


CONCLUSION OF LAW

A chronic respiratory disability to include secondary to asbestos 
exposure was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in February 2007 and July 2007.  The 
February 2007 letter also provided the Veteran with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA and private medical records.  The evidence of record also 
contains a report of VA examination performed in September 2009.  
The examination report obtained is fully adequate and contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied.  
For all the foregoing reasons, the Board will proceed to the 
merits of the Veteran's appeal.  



Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a chronic respiratory disability secondary 
to asbestos exposure.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service connection 
for asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. Brown, 
4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).

A service Report of Medical Examination dated in December 1953 
for separation purposes reflects that the Veteran's lungs and 
chest were clinically evaluated as normal.  There are no other 
service treatment records related to a respiratory disability 
secondary to asbestos exposure.  

Private treatment records from Dr. M.S. dated in January 2001 
reflect that the Veteran was assessed with moderate pulmonary 
hypertension with mild elevation of the pulmonary capillary wedge 
pressure, with pulmonary hypertension out of proportion to the 
degree of capillary wedge pressure elevation.  

Private treatment records from Dr. S.A. dated in October 2002 
reflect that the Veteran was assessed with COPD.  

Private treatment records from Dr. J.W.W. dated in May 2003 
reflect that the Veteran underwent a CT scan and the Veteran was 
assessed with scarring or atelectasis right anterior lung base, 
coronary artery disease, and an otherwise negative CT of the 
chest without contrast.  

VA outpatient treatment records dated in July 2006 reflect that 
the Veteran was assessed with respiratory failure and pulmonary 
hypertension.  In December 2006, the Veteran was assessed with 
right lung infiltrates.  

The Veteran underwent a VA examination in September 2009.  He 
stated that he was exposed to asbestos in the last nine months of 
military service aboard an aircraft carrier.  He reported a 37 
pack-year smoking history, quitting in 1984.  

Following physical examination, the examiner diagnosed emphysema 
with pulmonary hypertension with pulmonology recommendations of 
continuous oxygen supplementation, relatively asymptomatic, as 
well as sleep apnea, controlled on treatment.  The examiner 
opined that the Veteran's currently diagnosed respiratory 
conditions of pulmonary hypertension, sleep apnea, COPD with 
hypoxemia are less likely related to his service and any possible 
asbestos exposure therein.  The examiner reasoned that multiple 
pulmonary conditions are diagnosed, but not including asbestosis.  
The examiner stated that the Veteran had a normal chest CT scan 
in 2003, fifty years latency period after asbestos exposure.  
Chest CT scanning is sensitive to picking up fine anatomic 
details such as interstitial fibrosis, pleural plaques and 
nodules which, if present, would indicate the presence of 
asbestosis.  The examiner noted that the negative findings in 
this regard on his CT scan are good evidence of absence of 
clinically significant asbestosis.  There was absence of evidence 
on history and physical and laboratory findings for a diagnosis 
of asbestosis including any complications.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that a current chronic 
respiratory disability is etiologically related to service or any 
incident therein.  The Board notes that the Veteran's lungs and 
chest were clinically evaluated as normal upon separation from 
service.  The clinically normal findings are significant in that 
it demonstrates that trained military medical personnel were of 
the opinion that no respiratory disability was present at that 
time.  The Board views the examination report as competent 
evidence that there was no respiratory disability at that time.  

The Board also notes that the lack of any evidence of continuing 
respiratory disability for several years after service is itself 
evidence which tends to show that no respiratory disability was 
incurred as a result of service.  With respect to negative 
evidence, the fact that there was no record of any complaint, let 
alone treatment, involving the Veteran's condition for several 
years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints).  

Finally, the Board believes it significant that the September 
2009 medical examiner opined that a respiratory disability was 
not etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  The 
Board believes it is entitled to considerable weight and is 
competent evidence regarding causation of the disability at 
issue.  Moreover, it is consistent with, and fully supported by, 
the examiner's report of clinically normal lungs and chest at 
separation.  

As for the Veteran's statements attributing his respiratory 
disability to his period of service, although he is competent to 
describe symptoms of a respiratory disability, the claimed 
disability is not a condition under case law where lay 
observation has been found to be competent; therefore, the 
determination as to the presence of the disability is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Thus, service connection for a respiratory disability is not 
warranted.  This is a case where there is a preponderance of the 
evidence against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory disability, claimed 
as COPD, due to asbestos exposure is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


